Citation Nr: 0801234	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for appendicitis.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1944 to 
September 1945, and service in the Regular Philippine Army 
from September 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

In January 2008, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has malaria, or any residuals thereof, that are due to any 
incident or event in active military service, and malaria is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has appendicitis, or any residuals thereof, that are due to 
any incident or event in active military service.  


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service, nor 
may it be presumed that malaria was incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

2.  Appendicitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In March and May 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the March and May 2005 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

The Board also notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that certain topical diseases, 
including malaria, may be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(b) 
(2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection is warranted in 
this case because he suffered from malaria and appendicitis 
during his military service.  The veteran reported that he 
received treatment for malaria and appendicitis at the 110th 
Division temporary hospital in Las Nieves, Butuan Agusan, and 
the Butuan Public Hospital, during service.  The veteran also 
reported, however, that he does not have any evidence 
documenting such treatment because all of the physicians who 
treated him are deceased and his copies of the medical 
records were destroyed in a house fire.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the competent and probative 
evidence of record is against a finding that the veteran 
suffered from malaria and appendicitis during his military 
service.  In making this determination, the Board finds the 
veteran's report of treatment for malaria and appendicitis 
during service to be inherently incredible given the other 
evidence of record.  

The evidentiary record contains sworn affidavits executed by 
the veteran in August 1945 and June 1947, wherein he stated 
that he did not have any wounds, illnesses, or permanent 
disabilities incurred during his military service.  The Board 
considers these affidavits to be highly probative because 
they were executed by the veteran during the time when he 
purports to have suffered from malaria and appendicitis, i.e. 
during his service as a recognized guerilla and in the 
Regular Philippine Army.  In this regard, the Board finds 
that it is reasonable to expect that, had the veteran been 
suffering from malaria and appendicitis, he would have 
mentioned those disabilities in at least one of the 
affidavits.  

The Board must weigh all the evidence that supports or 
opposes the veteran's assertion.  In this case, the Board 
finds that the statements the veteran made contemporaneously 
with his military service are more credible than the 
subsequent statements that were made in connection with a 
claim for monetary benefits.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).  Therefore, in resolving the inconsistencies 
within the evidence of record, the veteran's credibility is 
lessened as to his report that he suffered from and received 
treatment for malaria and appendicitis during service.  

The Board notes that, in support of his claim, the veteran 
submitted a medial certificate from M.A., M.D., which states 
that the veteran was treated at the Amacio Medical Clinic in 
June 2005 due to a post appendectomy scar on the right lower 
quadrant and that the original surgery was performed in 1945.  
Dr. M.A. also stated that the veteran was treated for malaria 
in 1992, 1995, and 2005.  

Although Dr. M.A.'s June 2005 medical certificate purports to 
establish that the veteran suffered from appendicitis in 
1945, the Board finds her statement to be of reduced 
probative value because her statement in that regard is 
inconsistent with the veteran's August 1945 and June 1947 
affidavits.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(opinion based upon inaccurate factual premise has no 
probative value).  In this context, the Board notes Dr. M.A. 
did not indicate from where she received the veteran's 
medical history or provide any clinical evidence from her 
examination of the veteran which supported her statement.  
Similarly, Dr. M.A. merely stated that the veteran was 
treated for malaria more than 30 years after he was separated 
from service, without providing any indication as to what 
medical evidence she reviewed documented such treatment or 
whether any findings from the veteran's treatment in 2005 
suggested that his malaria was related to his military 
service.  

The Board finds especially probative that Dr. M.A. did not 
provide any findings from her examination of the veteran in 
2005 with regard to either his post-appendectomy scar or 
malaria.  Therefore, the Board finds Dr. M.A.'s June 2005 
medical certificate to be of little probative value with 
regard to whether the veteran suffered from malaria or 
appendicitis during his military service, as well as with 
respect to whether the veteran currently has a current 
diagnosis or residuals of those disabilities.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings and is based on a reported history from the 
veteran).  

Additionally, the Board finds the evidence does not show 
service connection for malaria is warranted on a presumptive 
basis as there is no competent evidence of record showing 
treatment for malaria within one year after the veteran was 
separated from service, or at any time thereafter.  See 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In sum, the Board finds there is no competent evidence of 
record showing the veteran incurred malaria or appendicitis 
during his military service or one year thereafter, or that 
he currently has malaria, appendicitis, or any residuals 
thereof.  See Hickson, supra.  As a result, the Board finds 
the preponderance of the evidence is against the veteran's 
claims for malaria and appendicitis, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  




ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for appendicitis is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


